Title: To Thomas Jefferson from Isaack Jefferson, 28 February 1805
From: Jefferson, Isaack
To: Jefferson, Thomas


                  
                     Your most Worthy Excellency 
                     
                     Boston Febry 28 1805
                  
                  Your goodness I hope will overloock trespassing on your patience nothing gives your most obedient greater pleasure than your being reelected which is the greatest honor conferred on any man this side the Atlantick my Countrymen Unanimously rejoice—whose efforts permit me to assure you were not wanting—
                  I have solicited you Excellency this trice for a contract, from some of your Agents for Seamens apparel—or if encouraged I should be happy to go to some of the Southern States to reside—I hope your Excellency will do what seemeth best to you—As I have been formerly a subject to his Britanick Majesty born in the North of Ireland resided in London for some years when I found your Name elected over the States of America I always had an anxious desire of coming to these parts to reside under the mild Government you hold the reigns off a line from You directed to N 26 Middle Street would forever oblidge
                  Most respected Sir Your most Humble Sevant
                  
                     Isaac Jefferson 
                     
                  
               